DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 09/10/2020.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10805935. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims merely broaden the claim limitations of the patented case by omitting certain claim limitations.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claim 1, U.S. Pat. No. 10805935 teach, a device comprising:
Limitations of Claim 1 of the Instant Application.
Limitations of Claim 1 of U.S. Pat. No.  10805935.
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
responsive to current conditions, determining whether spectral information corresponding to an area of wireless coverage comprises an unintentional interference; 
in response to the spectral information being determined to comprise the unintentional interference, determining an interference pattern exhibited by the spectral information; and 
in response to predicting a future spectral interference based on the interference pattern, adjusting an allocation of physical resources corresponding to the area of wireless coverage.
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving spectral information, wherein the spectral information corresponds to an area of wireless coverage during a period of time;
in response to receiving the spectral information, determining, in real-time, whether the spectral information comprises an unintentional interference;
in response to the spectral information being determined to comprise the unintentional interference, determining an interference pattern of the spectral information, wherein the unintentional interference is caused by an interference source external to network equipment enabling the area of wireless coverage during the period of time; and
in response to predicting a future spectral interference based on the interference pattern, adjusting an allocation of physical resources corresponding to the area of wireless coverage.


  
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephenne et al. (U.S. Pub. 20170265189).

Regarding claim 12 Stephenne disclose a method, comprising: 
concurrently with receiving spectral information corresponding to an area of network coverage (para. 12, In some embodiments, the receive pattern information for the wireless device comprises information indicative of one or more future time periods during which the wireless device will be receiving and one or more frequency resources or other detection space on which the wireless device will be receiving during the one or more future time periods); 
determining, by a system comprising a processor, that the spectral information comprises an unintentional interference (para. 11, the transmit pattern information for the wireless device further comprises information indicative of one or more beam patterns in which the wireless device will be transmitting during the one or more future time periods); and 
in response to determining the future interference pattern, provisioning, by the system, a future data frame corresponding to a future transmission of data to the area of network coverage (para. 52, the coordination would result in scheduling planning which would schedule transmissions on time/frequency/precoder/beam resources which would avoid unfavorable interference scenarios with other planned MTC communications).  
Regarding claim 14 Stephenne disclose, wherein provisioning the future data frame comprises configuring a future resource block to avoid the use of a frequency corresponding to the future interference pattern (para. 52, the coordination would result in scheduling planning which would schedule transmissions on time/frequency/precoder/beam resources which would avoid unfavorable interference scenarios with other planned MTC communications).
 Regarding claim 15 Stephenne disclose wherein provisioning the future data frame comprises provisioning an uplink signal path future data frame. (para. 45, Once knowledge of the activity of a possible dominant interferer is established, certain RRM parameters or functions can be adapted to the knowledge of the activity (or non-activity) of this dominant interferer. This RAM adaptation needs time to "learn" the interference environment and, since interferers in the uplink are typically mobile wireless devices, the assignment of a dominant interferer tag to a wireless device for a given receiver can change with time).  
Regarding claim 16 Stephenne disclose, wherein receiving the spectral information is via a user equipment proximate to the area of network coverage (para. 50, Current location-based RRM is centered around some knowledge (e.g., location, velocity, Quality of Service (QoS) requirements, and radio interface capabilities) associated with a wireless device (which is also referred to as a user device) that is establishing wireless communication and knowledge associated with one or more available wireless communications networks).
Regarding claim 17 Stephenne disclose determining, while receiving spectral information, that the spectral information comprises an unintentional interference (para. 11, the transmit pattern information for the wireless device further comprises information indicative of one or more beam patterns in which the wireless device will be transmitting during the one or more future time periods); 
in response to determining that the spectral information comprises the unintentional interference, determining a future interference pattern based on the spectral information corresponding to an unintentional interference source and based on historical spectral information (para. 71, The time periods, the frequency resources, and the beam patterns may be known based on past activity of the wireless device 16);
 in response to determining the future interference pattern, provisioning a physical resource block corresponding to a future transmission of data to mitigate an interfering effect of the unintentional interference source (para. 52, the coordination would result in scheduling planning which would schedule transmissions on time/frequency/precoder/beam resources which would avoid unfavorable interference scenarios with other planned MTC communications); and
facilitating the future transmission of the data, wherein at least a portion of the data is embodied in the physical resource block (para. 50, the existing location-based RRM strategies are based on the load (e.g., Physical Resource Block (PRB) utilization)).
Regarding claim 18 Stephenne disclose, wherein the historical spectral information corresponds to a historical interference event (para. 71, The time periods, the frequency resources, and the beam patterns may be known based on past activity of the wireless device 16).
Regarding claim 19 Stephenne disclose, wherein the operations further comprise: comparing the spectral information to the historical interference event; and determining whether a portion of the spectral information corresponds to a portion of the historical interference event (para. 71, in some embodiments, the RX pattern information includes frequency resources (e.g., frequency band(s), subcarrier(s), or the like) or other detection space (e.g., other dimensions that can be used to differentiate transmitted signals such as, e.g., polarization, direct sequence spreading code, frequency hopping pattern, or the like) on which the wireless device 16 will be receiving during the one or more time periods)..
  Regarding claim 20 the limitations of claim 20 are rejected in the same manner as analyzed above with respect to claim 19.
Claim 1 recites an apparatus corresponding to the method of claim 12 and thus is rejected under the same reason set forth in the rejection of claim 12.
Regarding claim 2 Stephenne disclose, wherein the operations further comprise, in response to the interference pattern being determined to comprise successive cycles of cyclic interference (para. 12, In some embodiments, the receive pattern information for the wireless device comprises information indicative of one or more future time periods during which the wireless device will be receiving and one or more frequency resources or other detection space on which the wireless device will be receiving during the one or more future time periods), adjusting the allocation of physical resources comprises mitigating the successive cycles of cyclic interference (para. 72, the TX pattern information includes one or more time periods (e.g., subframes) in which the wireless device 16 will be transmitting (i.e., is expected to predicted to be receiving) wireless transmissions. The TX pattern information may also include an expected transmit power level for the one or more time periods in which the wireless device 16 will be transmitting). 
Regarding claim 3 Stephenne disclose, wherein adjusting the allocation of physical resources comprises preventing a modification of the allocation of physical resources in response to the spectral information being determined to be unlikely to cause a transmission error in the area of wireless coverage (para. 52, This would result in coordinated application-level scheduling. The coordination would result in scheduling planning which would schedule transmissions on time/frequency/precoder/beam resources which would avoid unfavorable interference scenarios with other planned MTC communications).
Regarding claim 5 Stephenne disclose, wherein the operations further comprise, in response to the future spectral interference being predicted to shift frequencies over a period of time, adjusting the allocation of physical resources mitigates the shift in frequencies over the period of time (para. 50, the existing location-based RRM strategies are based on the load (e.g., Physical Resource Block (PRB) utilization)).
Regarding claim 6 Stephenne disclose, wherein the allocation of physical resources is sent to a mobile device prior to the mobile device entering the area of wireless coverage (para. 72, the TX pattern information includes one or more time periods (e.g., subframes) in which the wireless device 16 will be transmitting (i.e., is expected to predicted to be receiving) wireless transmissions. The TX pattern information may also include an expected transmit power level for the one or more time periods in which the wireless device 16 will be transmitting. In addition, the TX pattern information includes frequency resources (e.g., frequency band(s), subcarrier(s), or the like) or other detection space on which the wireless device 16 will be transmitting during the one or more time periods).
Regarding claim 8 Stephenne disclose, wherein adjusting the allocation of physical resources comprises adjusting a physical resource block or adjusting a frame structure (para. 50, the existing location-based RRM strategies are based on the load (e.g., Physical Resource Block (PRB) utilization)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenne et al. (U.S. Pub. 20170265189) in view of Albrecht et al. (U.S. Pub. 20070080152). 

Regarding claim 7 Stephenne does not specifically disclose, wherein the unintentional interference emanates from an electric motor, and wherein predicting the future spectral interference comprises predicting a cyclic speed of the electric motor. However Albrecht teach, (para. 43-44, Some welding-type devices may have their own internal power supplies, such as batteries or engines, while other devices may rely upon connection to a utility power or generator. Finally, if desired, it is contemplated that the bracket 25 or housing which mounts wireless communication assembly 24 may comprise a material which is useful in shielding wireless communication assembly 24 from stray signals or other interference which may emanate from a welding-type device).
Stephenne and Albrecht are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing signal interference.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albrecht in the system of Stephenne so the system is capable of determine interference from different sources and unexpected frequencies. The motivation for doing so would have been to avoid interference and maintain the quality of services.
Regarding claim 4 the limitations of claim 4 are rejected in the same manner as analyzed above with respect to claim 7.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenne et al. (U.S. Pub. 20170265189) in view of Chiang et al. (U.S. Pub. 20150131537). 
Regarding claim 13 Stephenne does not specifically disclose, wherein the area of network coverage is a first area of network coverage, and wherein provisioning the future data frame occurs after a transition of a user equipment from a second area of network coverage to the first area of network coverage. However Chiang teach, (para. 126, the first interference information of highly-interfered sub-bands could be used as a cell-center region (at least in the border RNs, border clusters, or over the whole network) and the second interference information of low-interfered sub-bands could be used as a cell-edge region (again, at least in the border RNs, border clusters, or over the whole network).
Stephenne and Chiang are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing signal interference.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings ofChiang in the system of Stephenne so the system is capable of determine interference on different coverage areas. The motivation for doing so would have been to maintain good levels of quality of services.
Regarding claims 9, 10 and 11 the limitations of claims 9, 10 and 11 are rejected in the same manner as analyzed above with respect to claim 13.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471